606 S.E.2d 118 (2004)
359 N.C. 183
Paul Joseph DANIEL and Lisa Horne Daniel
v.
Jeff G. MOORE, Individually, Jeff G. Moore Enterprises, Inc., through its registered agent Jeff G. Moore, The County of Wayne, through its manager Will R. Sullivan and Joseph B. Nassef, Jr., Individually and in his capacity as a building inspector for the County of Wayne.
No. 334A04.
Supreme Court of North Carolina.
December 17, 2004.
Meredith P. Ezzell, Wilmington and Randolph M. James, Winston-Salem, for plaintiff-appellees.
David M. Rouse, Goldsboro, for defendant-appellants Jeff G. Moore and Jeff G. Moore Enterprises, Inc.
PER CURIAM.
AFFIRMED.